IN THE SUPREME COURT OF THE STATE OF DELAWARE

     IN THE MATTER OF THE                      §
     PETITION OF ALTON                         § No. 331, 2022
     CANNON FOR A WRIT OF                      §
     HABEAS CORPUS                             §

                                Submitted: October 26, 2022
                                Decided: November 9, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                             ORDER

         After careful consideration of the notice to show cause and the appellant’s

response, it appears to the Court that:

         (1)     On September 13, 2022, the appellant, Alton Cannon, filed in this Court

a petition for a writ of habeas corpus, seeking to be removed from the Delaware Sex

Offender Registry. The Senior Court Clerk issued a notice directing Cannon to show

cause why his petition should not be dismissed for this Court’s lack of original

jurisdiction to issue a writ of habeas corpus. Cannon has filed a response to the

notice to show cause but does not address the jurisdictional issue raised in the notice.

         (2)     It is well-settled that this Court has no original jurisdiction to issue a

writ of habeas corpus.1 Accordingly, Cannon’s petition manifestly fails on its face

to invoke the original jurisdiction of the Court, and it must be dismissed.




1
    In re Cantrell, 678 A.2d 525, 526 (Del. 1996); 10 Del. C. § 6901.
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that the petition for a writ of habeas corpus is DISMISSED.

                               BY THE COURT:



                               /s/ James T. Vaughn, Jr.
                               Justice




                                        2